Citation Nr: 0736935	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-19869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston, 
Salem


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claim of entitlement to service connection for headaches, 
evaluated as 10 percent disabling effective June 10, 2002.  
The veteran perfected a timely appeal of this determination 
to the Board.

In October 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  The Board subsequently 
remanded this case back to the RO in March 2006 for more 
development.


FINDING OF FACT

The service-connected headaches do not result in prostrating 
attacks, let alone very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124 a, including Diagnostic 
Code 8100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 2007 WL 2050399 (Fed. Cir. Sept. 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decision reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2002.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, a VCAA 
letter was also issued in May 2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in the 
May 2006 VCAA letter and a July 2007 Supplemental Statement 
of the Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Headaches

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ('staged') ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally Federson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's service-connected 
headaches at the 10 percent rate under 38 C.F.R. § 4.124 a, 
Diagnostic Code 8100.  This evaluation was effectuated as of 
June 10, 2002.

Under Diagnostic Code 8100, a migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrants a 30 percent 
evaluation.  In cases of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

During his June 2007 VA neurological disorders examination, 
the veteran reported that his headaches were more frequent 
than they used to be occurring about two to three times a 
week.  He treated his headaches through rest and hydrocodone.  
He described the pain as sharp and located all over his head 
in different parts.  The examiner noted that the veteran had 
not missed work in the past six months and that he had no 
prostrating and prolonged attacks that resulted in any 
economic inadaptability.

A December 2002 VA examination noted that the veteran's 
headaches occurred six times a month and last anywhere from a 
few hours to a few days.  The headaches were located 
bilaterally in the temporal area and frontal area.  The pain 
was described as sharp and throbbing.  Occassionally, the 
headaches were precipitated by pain in the eyes and 
associated with nausea.  The veteran reported that he missed 
work one day per year and was diagnosed with headaches due to 
an undiagnosed illness.  The neurological examination 
revealed normal findings.

Given that the veteran has headaches that have been described 
as not resulting in prostrating attacks, let alone very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the evidence 
does not support an initial evaluation in excess of 10 
percent for his service-connected headaches.  

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such  "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected headaches have resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no reports that the veteran has experienced marked 
interference with employment as a result of his headaches.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating are not met.  
Bagwell v. Brown, 9 Vett. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

Accordingly, the veteran's claim for this benefit must be 
denied.


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


